Jenkins, P. J.
This ease is controlled by the ruling of this court in Bradfield v. Atlanta Coca-Cola Bottling Co., 24 Ga. App. 657 (101 S. E. 776), which is very similar in its facts, except that the present case is somewhat stronger for the plaintiff, in that the presence of the deleterious foreign substance alleged to have been contained in the bottled beverage could not, in this case, have been brought about by negligence on the part of any intermediate dealer, as might have been the ease with the glass contained in the bottle involved in the Bradfield case. In the instant case the foreign substance must necessarily have been in the bottle at the time it left the custody of the defendant bottler. Upon a review of the Bradfield case at the request of the plaintiff in error, the principles of law therein enunciated are adhered to as sound. See, in this connection, 47 A. L. R. 149.

Judgment affirmed.


Stephens and Bell, JJ., concur.